DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: electromagnetic head 4, top 31, support body 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate both low pressure pump and electromagnetic head 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
Specification
The abstract of the disclosure is objected to because it is not a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rembold et al. (US 6,345,608 B1).
Regarding claim 1, Rembold discloses a metering valve (30) for a pump unit (12) for feeding fuel from a tank (2) to an internal combustion engine; the metering valve (30) comprising: a sleeve (30g) having an axis and provided with a first open end for 
Regarding claim 8, Rembold discloses a pump unit for feeding fuel from a tank (2) to an internal combustion engine; the pump unit comprising:
a low-pressure pump (6) for drawing fuel from the tank (2);
a high-pressure pump (12) fed by the low-pressure pump (6) for delivering high-pressure fuel to the engine, the high-pressure pump (12) comprising at least one intake valve (30) for feeding fuel into at least one cylinder (28) for housing a pumping piston (72) movable with a reciprocating motion between an intake stroke and a compression stroke; an intake duct (10) which connects the low-pressure pump (6) to the high-pressure pump (12): and a valve (30) according to Claim 1, the valve being arranged along the intake duct (10) for controlling the fuel fed to the intake valve (32) by the low-pressure pump (6). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  2-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rembold et al. (US 6,345,608 B1) in view of Oda et al. (US 2006/0222518 A1).
Regarding claim 2, Rembold discloses all the limitations as applied to claim 1 above, but is silent as to the claimed shape of the plug.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rembold by using a stopper having circumferential grooves (202) to allow passage of fuel regardless of the position of the valve (40 or 66). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 3, wherein the lateral flow channels (202) are axially symmetrical with respect to the axis.
Regarding claim 4, wherein the plug (30) comprises an inner face provided with an axial step for seating the spring (42) to prevent horizontal movement of the spring.

Regarding claim 6, wherein the radius (R2) of the inset portion (202) coincides with the outer radius of the axial step..
Regarding claim 7, further comprising a device (20) for electromagnetically actuating the thruster (76a); see Rembold, fig. 1.
Regarding claim 9, Rembold discloses a plug (82) for a metering valve (30) of a pump unit (12) for feeding fuel from a tank (2) to an internal combustion engine; wherein the metering valve (30) comprises:
a sleeve (30g) having an axis and provided with a first open end for receiving a thruster (76), a second opposite end provided with an opening (not numbered) for axially discharging the fuel and at least one side opening (10) for feeding fuel: and
a plug-shaped piston (66) slidably housed along the axis inside the sleeve (30g), the piston (66) having a closed end with an outer surface in contact with the thruster (76b), an open opposite end and at least one side opening (not numbered);
Rembold is silent as to the shape of the plug.
Oda discloses a plug (30) being is shaped so as to be stably housed inside the discharge opening (22) of the sleeve and provided with an axial opening; and wherein the plug (30) is shaped so that, when the plug is housed inside the axial discharge opening, at least one lateral flow channel (202) for discharging fuel is present.

Regarding claim 10, Rembold discloses a method for increasing the flowrate of a metering valve (30) of a pump unit for feeding fuel from a tank (2) to an internal combustion engine without modifying the dimensions and the possibility of standardization of the components, the method comprising the steps of:
a)    Providing a valve (30) comprising a sleeve (30g) having an axis and provided with a first open end for receiving a thruster (76). a second opposite end provided with an opening (not numbered) for axially discharging the fuel and at least one side opening (10) for feeding fuel: a plug shaped piston (66) slidably housed along the axis inside the sleeve (30g), the piston (66) having a closed end with an outer surface in contact with the thruster (76b), an open opposite end and at least one side opening (not numbered): a plug (82) housed inside the discharge opening of the sleeve (30g) and provided with an axial opening (not numbered): and a spring (68) arranged between the plug (82) and the inner surface of the closed end of the sleeve (30g).
Rembold is silent as to the shape of the plug.
Oda discloses a plug (30) being is shaped so as to be stably housed inside the discharge opening (22) of the sleeve and provided with an axial opening; and wherein the plug (30) is shaped so that, when the plug is housed inside the axial discharge opening, at least one lateral flow channel (202) for discharging fuel is present.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose metering valves for a high-pressure fuel pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen K Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747